Appeal from an order denying the application of the petitioner, under article 78 of the Civil Practice Act, to review the determination of the Commissioner of Welfare of the City of New York, and from the refusal of the Commissioner of Social Welfare of the State of New York to modify or annul the same, and asking that this court direct the payment of old age assistance. The attorneys agree that a hearing should be had. The order is reversed, without costs, and the proceeding is remitted to the State Commissioner of Social Welfare for further proceedings and if an appeal is pending to hear it and if no appeal is pending to allow an appeal. At the request of the attorneys we decide the question of whether voluntary contributions may be considered in fixing the allowance and we hold that in determining old age assistance all financial circumstances of the petitioner should be considered. If voluntary charity receipts are withdrawn or are not ample, fair allowance from public funds must be provided. This court does not fix the amount. All concur.